Citation Nr: 1624302	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy with history of prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for a sleep disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to March 1962 in the Air Force.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran and his wife appeared and testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the virtual record.

These issues were previously before the Board in September 2015 and were remanded for further development, specifically including providing additional VA examinations.  The requested development was completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's prostate disorder did not begin during, or for several decades after, his active duty service, and was not otherwise caused by his service.

2.  The Veteran's neuropathy of the bilateral upper extremities did not begin during, or for several decades after, his active duty service, and was not otherwise caused by his service.

3.  The Veteran's neuropathy of the bilateral lower extremities did not begin during, or for several decades after, his active duty service, and was not otherwise caused by his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for benign prostatic hypertrophy with history of prostate cancer have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).

2.  The criteria for entitlement to service connection for bilateral neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for bilateral neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, defined by 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Additionally, VA regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service.  38 C.F.R. § 3.307(a)(6).  However, as was discussed in the prior September 2015 Board decision, the evidence does not establish the Veteran was exposed to herbicides during service.

During his April 2015 hearing, the Veteran testified he did not serve in the Republic of Vietnam, and therefore presumptive exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) is not established.  Instead, the Veteran has asserted he was exposed to herbicides during his service at the Kunsan Air Base in Korea.  VA regulations provide that if a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ (demilitarized zone) in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a) (6) (iv).  However, in this case the Veteran's period of active duty service, from 1958 to 1962, pre-dates the specified time range by several years.  Accordingly, presumptive exposure to herbicides in Korea is not available.

During his hearing, the Veteran described he was directly exposed to herbicides in Korea as his job involved placing barrels containing an unknown defoliant on a forklift and dumping the contents of these barrels on vegetation around the base.  As discussed in the prior decision, the Veteran is competent to provide statements regarding his transport and use of chemicals in 55-gallon barrels during his service in Korea, and the Board finds his statements to be credible to the extent that he transported liquid materials and chemicals.  However, the Veteran is not competent to determine what chemical or chemicals were contained in those barrels or the impact of these unknown chemicals on his health, to include his health 40 years after discharge.

As the Veteran has credibly described the smell, taste and results of use of the chemical contained in the barrels he moved in service, the Board notes that he likely had contact with a chemical or chemicals.  However, these chemicals are unknown and are not of the era of herbicides upon which presumptive regulations were researched and created.  To reiterate, an "herbicide agent" has a precise meaning under VA regulations.  The Veteran has not demonstrated that he has the competency to identify the precise material to which he may have been exposed or whether such material was specifically an herbicide agent such as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; or picloram.  There is simply no competent and credible evidence that the Veteran was exposed to an herbicide agent as defined by VA.  

In summary, the evidence does not establish the Veteran was presumptively or directly exposed to herbicides during his active duty service, and presumptive service connection based on herbicide exposure is therefore not available.  38 C.F.R. § 3.307(a)(6).  

Prostate Disorder

The Veteran is seeking service connection for a prostate disorder, including history of prostate cancer.  However, as will be discussed, the elements of service connection have not been met.

The Veteran's service treatment records reflect that in January 1962 he sought treatment for purulent urethral discharge and burning sensation, which was diagnosed as gonorrhea and treated with acromycin, an antibiotic.  During his February 1962 separation examination, his history of gonorrhea was noted.  However, upon evaluation, he was noted to be in normal condition, including his genitourinary system.  On his accompanying report of medical history, the Veteran indicated he experienced a venereal disease, but did not report any ongoing prostate symptoms.  Therefore, although he contracted gonorrhea during his active duty service, service treatment records do not reflect the Veteran developed any chronic prostate disorder during service.

Additionally, post-service medical records do not reflect the Veteran sought any treatment for, or otherwise complained of, symptoms of a prostate disorder until several decades after his separation from active duty service.  The earliest, relevant, post-service medical records are from 1998, more than thirty years after his separation.  In April of that year, the Veteran sought private treatment for symptoms of urinary frequency, urgency, and nocturia.  He described these symptoms had been "gradually coming on over the past several years," and his private physician noted the Veteran had "basically ignored" these symptoms.  However, there is no suggestion these symptoms began to develop during his service more than thirty years earlier.  Upon examination, the Veteran's prostate was enlarged and soft, and further cystoscopy confirmed the presence of an obstructive prostate.  A transurethral resection was performed, and the pathology reported revealed prostatic intraepithelial neoplasia (PIN), which the private explained, "is a term that is referring to dysplasia, not malignancy."  Therefore, the medical evidence suggests the Veteran first developed symptoms associated with a prostate disorder several decades after his active duty service, although he was not diagnosed with cancer at that time.

After his initial diagnosis, the Veteran continued to routinely monitor his prostate condition with private treatment.  For example, in 2002 his history of PIN was noted, but the private physician indicated the Veteran's prostate-specific antigen (PSA), a marker for prostate cancer, remained normal.  A low PSA was again noted in May 2009.  

In July 2009, the Veteran again complained of urgency/nocturia, and further testing revealed a diagnosis of hypotonic bladder.  In a letter that month, his private physician opined "[the Veteran] has diabetes and spinal stenosis, both of which can contribute to this problem."  This physician did not make any mention of the Veteran's active duty service.  Therefore, this medical record suggests the Veteran's newly diagnosed hypotonic bladder disorder was associated with these non-service-connected disorders, including diabetes and spinal stenosis.

In December 2015, the Veteran was provided with a VA examination.  The examiner noted the Veteran's history of prostate cancer and current diagnosis of benign prostatic hyperplasia (BPH).  The examiner opined the Veteran's BPH was not due to, or a result of, the Veteran's active duty service.  He explained that one episode of gonorrhea in 1961 does not cause BPH.  Furthermore, BPH is a natural progression of age, and is common in middle-aged to older males.  The examiner also opined there was no evidence to support his service aggravated his prostate.  Therefore, the examiner opined the Veteran's BPH was not related to his active duty service.  Because this examiner's report provides a clear negative opinion supported by a full rationale, this report provides probative evidence against the Veteran's appeal.

In a March 2016 letter, the Veteran's private physician, Dr. J.B., submitted a letter to the VA opinioned "I believe that there is clearly a connection between [the Veteran's] military service and his current health issues."  This letter explained the Veteran was exposed to chemicals and defoliants during his active duty service.  This letter stated, "Medical literature is replete with studies, treatises, and many articles that both document, and provide factual connections between defoliants and health issues consistent with everything [the Veteran] has experienced."  However, in this letter the private physician does not identify which of the Veteran's health issues he is referring to, which chemicals he believes the Veteran was exposed to, or any medical literature supporting his opinion.  Instead, Dr. J.B. merely referenced a prior letter from Dr. T.H., the Veteran's previous private physician.  

In his April 2015 letter, Dr. T.H. merely noted that Agent Orange had been linked to prostatic cancer in the Veterans and Agent Orange: Update 2006.  However, as discussed in detail in the prior decision and above, the evidence does not establish the Veteran was either directly or presumptively exposed to Agent Orange during his active duty service.  Therefore, any medical literature linking prostate cancer to exposure to Agent Orange is not relevant to the Veteran's appeal.  Dr. T.H.'s letter does not include any suggestion that any in-service exposure to any other chemical may have been related to the Veteran's prostate cancer.

Therefore, these two letters from the Veteran's private physicians are not adequate to suggest a nexus between the Veteran's current prostate disorder and his active duty service.  Dr. J.B.'s letter is stated vaguely, it is not clear he is referring to the Veteran's prostate disorder.  Nor does this letter suggest any chemical or other defoliant the Veteran may have been exposed to which may be related to prostate cancer.  Dr. T.H.'s letter only suggests a connection between the Veteran's prostate disorder and exposure to Agent Orange, however the evidence does not establish the Veteran was exposed to this herbicide.  Accordingly, these private letters are not relevant to the issue on appeal, and will be afforded little probative weight.

Based on all the foregoing, the elements of service connection for a prostate disorder have not been met.  The record does not show that he developed his prostate disorder during or within one year of his active service.   On the contrary, medical records do not reflect the Veteran developed any chronic prostate disorder until several decades after his active duty service, and these records do not otherwise relate the Veteran's prostate disorder to his active service.  The letters from two private physicians are vague and based on an inaccurate factual basis, and therefore are not probative to the issue on appeal.  Finally, the VA examiner provided a probative opinion that the Veteran's current prostate disorder was not related to his active duty service.  Accordingly, service connection has not been established, and the Veteran's appeal is denied.

Neuropathy of Hands and Feet

The Veteran is also seeking service connection for neuropathy of his bilateral hands and feet, described as tingling and numbness sensation of his hands and feet.  As will be discussed, the evidence does not establish the Veteran's diagnosed neuropathy of the bilateral upper and lower extremities is related to his active duty service.

Service treatment records do not reflect the Veteran made any complaint of, or otherwise sought treatment for, any symptoms of neuropathy of the bilateral hands and feet during his active duty service.  Instead, on his February 1962 separation examination the Veteran's condition was noted to be normal, including his upper and lower extremities.  Furthermore, on his accompanying Report of Medical History, the Veteran himself denied experiencing any foot trouble, neuritis, or paralysis.  Accordingly, the evidence does not establish the Veteran developed any symptoms of neuropathy in his bilateral upper and lower extremities during his active duty service.

During his April 2015 hearing, the Veteran reported his symptoms of neuropathy started just before his discharge from service, in approximately 1961 or 1962.  See hearing transcript pgs 27-28.  As discussed, VA regulations provide that if certain chronic diseases, including organic diseases of the nervous system, like neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation, such disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).  

However, the claims file does not contain any additional evidence reflecting the Veteran experienced symptoms of neuropathy during, or within one year of his separation from, his active duty service.  Instead, in a September 2013 written summary of his treatment, it was noted the Veteran had been treated for symptoms of neuropathy since the 1990s, several decades after his separation.  During his December 2015 VA examination, the Veteran was specifically asked when his symptoms of neuropathy began, and the examiner noted, "He first told me it began a few years after service, then when asked later, said it could've begun in service.  Hence, he really doesn't recall when." 

Accordingly, although the Veteran is competent to report when he began to experience symptoms such as tingling and numbness of his extremities, Layno v. Brown, 6 Vet. App. 465 (1994), his statements regarding the onset of his neuropathy symptoms have not been consistent.  During the period on appeal, the Veteran has alternatively estimated these symptoms started during service, shortly after service, a few years after service, and several decades after service.  Due to these inconsistencies, his lay statements are not probative as to the onset of his symptoms.  The claims file does not contain any additional evidence suggesting the Veteran's symptoms of neuropathy began during, or within one year of his separation from, active duty service.  Accordingly, presumptive service connected under 38 C.F.R. § 3.307 is not available.

The medical evidence does not otherwise relate the Veteran's diagnosed neuropathy of the bilateral upper and lower extremities to his active duty service.  Instead, these symptoms are frequently attributed to the Veteran's additional, non-service connected, disorders.  For example, in an August 2010 letter, the Veteran's private physician, Dr. C.T., opined the Veteran's pain and paresthesias in his bilateral legs was caused by radiating pain from his low back.  In April 2015, Dr. T.H. also related the Veteran's symptoms to his previous non-service connected lumbar spinal surgery.  Therefore, these medical records do not relate the Veteran's current symptoms to his active duty service, but instead consistently relate these symptoms to his separate, non-service connected, back issues.

In December 2015, the Veteran was provided with a VA examination.  This examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiner indicated the Veteran was currently diagnosed with neuropathy of the bilateral upper and lower extremities, however, as discussed above, the Veteran was not able to consistently recall when these symptoms began.  This examiner also noted the Veteran's additional non-service connected disabilities, including his neck, back, and diabetes mellitus issues, could "easily cause" his symptoms of neuropathy.  Finally, the examiner opined there was no evidence to support the Veteran's currently diagnosed neuropathy was caused or aggravated by his active duty service.  Because this report provides a clear medical opinion supported by a full rationale, this examiner's report provides probative evidence against the Veteran's appeal.

In a March 2016 letter, the Veteran's private physician, Dr. J.B., submitted a letter to the VA in which he opined "I believe that there is clearly a connection between [the Veteran's] military service and his current health issues."  This letter explained the Veteran was exposed to chemicals and defoliants during his active duty service, and Dr. J.B. stated,  "Medical literature is replete with studies, treatises, and many articles that both document, and provide factual connections between defoliants and health issues consistent with everything [the Veteran] has experienced."  However, as discussed above, the private physician does not identify which of the Veteran's health issues he is referring to in his letter,  nor does he identify which chemicals he believes the Veteran was exposed to, or any specific medical literature supporting his opinion.  Instead, Dr. J.B. merely referenced a prior letter from Dr. T.H., the Veteran's previous private physician.  

In his April 2015 letter, Dr. T.H. highlighted several of the Veteran's medical records diagnosing neuropathy, and noted these records suggested the neuropathy was related to his separate spinal disorder.  Dr. T.H. then merely noted that Agent Orange had been linked to peripheral neuropathy in a 2010 study from the Journal of American Medicine.  However, as discussed in detail above, the evidence does not establish the Veteran was either directly or presumptively exposed to Agent Orange during his active duty service.  Therefore, any medical literature linking neuropathy to exposure to Agent Orange is not relevant to the Veteran's appeal.  Dr. T.H.'s letter does not include any suggestion of any other in-service chemical exposure which may have been related to the Veteran's neuropathy.

Therefore, these two letters from the Veteran's private physicians are not adequate to suggest a nexus between the Veteran's current neuropathy of his bilateral upper and lower extremities and his active duty service.  Dr. J.B.'s letter is too vague to provide a clear opinion relating to the Veteran's neuropathy.  Nor does this letter suggest any chemical or other defoliant the Veteran may have been exposed to which may be related to these symptoms.  Dr. T.H.'s letter only suggests a connection between the Veteran's neuropathy and exposure to Agent Orange, however the evidence does not establish the Veteran was exposed to this herbicide.  Accordingly, these private letters are not relevant to the issue on appeal, and will be afforded little probative weight.

Based on all the foregoing, the elements of service connection for neuropathy of the bilateral upper and lower extremities have not been met.  Service treatment records do not reflect the Veteran developed these symptoms during his active duty service.  Although during his hearing he testified these symptoms began within one year of his separation from active duty service, the Veteran's statements regarding the onset of his symptoms have not been consistent, and therefore are not probative.  Furthermore, the medical records and report from the VA examiners consistently related the Veteran's symptoms to his separate, non-service connected, disorders.  Finally, the two letters from the Veteran's private physicians are vague and not relevant to the issue on appeal.  Accordingly, the elements for service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2013, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any relationship to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for benign prostatic hypertrophy with history of prostate cancer is denied.

Entitlement to service connection for bilateral upper extremity neuropathy is denied.

Entitlement to service connection for bilateral lower extremity neuropathy is denied.


REMAND

The Veteran is also seeking service connection for a sleep disorder.  As discussed in the prior remand, on the Veteran's February 1962 separation examination and accompanying Report of Medical History, he reported experienced trouble sleeping ever since he served in Korea.  Throughout the period on appeal, he has consistently asserted he experienced trouble sleeping ever since his active duty service.  The September 2013 written summary of treatment suggests the Veteran has been treated for difficulties sleeping since the 1960s.  A diagnosis of insomnia is noted by his private physician, Dr. T.H., in 2013, and a diagnosis of "unspecified insomnia" is included on the Veteran's problem list in his VA treatment records.  See e.g. December 2013 VA treatment record.

In December 2015, the Veteran was provided with a VA examination.  This examiner's report noted "not of one of his physician outlining insomnia."  Therefore, the examiner's report seems to suggest the Veteran has not been diagnosed with insomnia.  However, as discussed, his medical records reflect he has been diagnosed with insomnia.  Furthermore, the examiner's report also seemed to suggest the Veteran's complaints of sleep difficulties were transient; however, on several occasions the Veteran has described experiencing sleep difficulties since his active duty service.  See e.g. April 2015 hearing transcript, page 15.  Therefore, the Board finds the December 2015 VA examiner's report was based on an inaccurate factual basis.  Accordingly, remand is required so an additional examiner's opinion may be obtained.

While this case is remanded, the AOJ should also obtain updated VA treatment records, including records from the VA medical facility in Omaha, Nebraska.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records, including records at the VA medical facility in Omaha, Nebraska, since December 2013 and associate them with the claims file.

2. After obtaining updated VA treatment records, schedule the Veteran for an additional VA examination regarding his sleep disorder.  The examiner should review the Veteran's complete claims file, including the following records:

(a)  The Veteran's February 1962 separation examination and Report of Medical History detailing sleep difficulties since Korea

(b)  The Veteran's lay statements describing difficulties sleeping ever since his active duty service, including his April 2015 hearing testimony 

(c) The September 2013 letter from the Veteran's private physician, Dr. T.H., diagnosing insomnia and the accompanying summary of medical treatment indicating the Veteran had been treated for this condition since the 1960s

(d) The Veteran's list of active problems in VA treatment records including "insomnia, unspecified" see e.g. December 2013 VA treatment record

The examiner should then answer the following questions.  A complete rationale should be provided for any opinion expressed:

(a)  Does the Veteran have a current diagnosis of insomnia, or any other disorder causing difficulties sleeping?

(b)  If so, is it as likely as not (50 percent or greater) that his current sleep disorder began during, or was otherwise caused by, his active duty service?

3.  Then, readjudicate the appeal.  If the claim remains denied, issue a supplement statement of the case and provide the Veteran and his representative adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


